PER CURIAM.
This appeal is from an order denying a motion for counsel fee and alimony pending an, action for an absolute divorce which the plaintiff has brought against his wife. We are not advised of the reason of the court below in denying the motion. It is quite evident from the affidavits that the defendant is absolutely without means either to pay counsel or for her own support, and what is shown with respect to the financial condition of her husband is such as to satisfy us that the motion should have been granted.
The order must be reversed, with $10 costs and disbursements, and an order entered requiring the plaintiff to pay $50 counsel fee and $10 a week alimony pending suit for the support of his wife.